[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff Judith Thompson brought this action for damages as a result of an automobile collision wherein her vehicle was struck by a vehicle being operated by the defendant Tanya Miller and owned by the defendant Michelle E. Bryant in New Haven on April 5, 1999. The defendants filed pro se appearances and were defaulted on July 5, 2000 for failure to plead.
As a result of said collision, the plaintiff sustained serious personal CT Page 2942 injuries including: (1) left paracentral disc herniation L4-5 occluding the nerve root and exit foramen: and (2) right paracentral posterior osteophyte at L5-S1 with possible associated disc herniation causing narrowing of the exit foramen and compression of the nerve roots.
As a result of these injuries, the plaintiff incurred $21,792.15 in lost wages and medical expenses and received ten percent permanent partial disability to her lower back.
The court awards damages in the amount of one hundred thousand dollars ($100,000.) plus costs.
Berdon, Judge Trial Referee